
	

113 HR 4102 IH: To amend title 38, United States Code, to clarify that the estate of a deceased veteran may receive certain accrued benefits upon the death of the veteran, and for other purposes.
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4102
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. Miller of Florida (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify that the estate of a deceased veteran may receive
			 certain accrued benefits upon the death of the veteran, and for other
			 purposes.
	
	
		1.Clarification of eligible recipients of certain accrued benefits upon death of beneficiary
			(a)Eligibility of estateSection 5121(a)(2) of title 38, United States Code, is amended—
				(1)in the matter preceding subparagraph (A), by inserting , or estate, after person; and
				(2)by adding at the end the following new subparagraph:
					
						(D)The estate of the veteran (unless the estate will escheat).
						.
				(b)Effective date
				The amendment made by subsection (a) shall apply with respect to the death of an individual on or
			 after the date of the enactment of this Act.
			(c)Relief of estate of Shelton HickersonNotwithstanding section 5121 of title 38, United States Code, the Secretary of Veterans Affairs
			 shall pay to the estate of Shelton Hickerson, formerly of Indianapolis,
			 Indiana, the sum of $377,342, representing the amount that the Secretary
			 awarded to Shelton Hickerson on the date of his death but was not payable
			 to any survivor or the estate of Shelton Hickerson.
			
